                                                                                I USDCSDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
                                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                 DO.C #:_·--+-•'l"H+-"""""r-#Hi~
------------------------------------------x                                      DA'rE FILEU· '
UNITED STATES OF AMERICA,                                                  I.



               -against-                                                   l 9-cr-0780 (LAK) (LAK)


SYLVIA ASH,

                     Defendant.
------------------------------------------x


                                              ORDER


LEWIS A. KAPLAN,    District Judge.

                Defendant's letter motion to adjust the motion schedule and adjourn the trial [Dkt 23]
is granted to the extent that the deadline for the filing of any motions by defendant shall be March
6, 2020, the government's reply shall be filed on or before March 20, 2020, and oral argument and
a conference will be held on April 1, 2020 at 10 am. It is denied in all other respects. Unless
otherwise ordered, trial will commence on May 18, 2020 as scheduled.

               SO ORDERED.

Dated:         January 24, 2020




                                                          United States District Judge
